Citation Nr: 0823547	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-39 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease, lumbar spine, effective January 
30, 2008.

2. Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, lumbar spine prior to 
January 30, 2008.

3. Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches from October 1, 2005.

4. Entitlement to an evaluation in excess of 20 percent for 
intervertebral disc syndrome with degenerative joint disease, 
cervical spine, effective January 30, 2008.

5. Entitlement to an initial evaluation in excess of 10 
percent for intervertebral disc syndrome with degenerative 
joint disease, cervical spine prior to January 30, 2008.

6.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease effective January 30, 2008. 

7.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease prior to January 30, 2008.

8.   Entitlement to an initial evaluation in excess of 10 
percent for uterine fibroids, status-post uterine artery 
embolization from October 1, 2005

9.  Entitlement to service connection for residuals of a 
right knee contusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
September 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.


FINDING OF FACT

On July 7, 2008, prior to the promulgation of a decision in 
the appeal, the appellant withdrew her appeal as to the above 
issues.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.204 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant. 38 C.F.R. § 20.204.  The appellant has withdrawn 
the appeal as to her claims of entitlement to the benefits 
noted on pages one and two of this decision.

Therefore, there remain no allegations of errors of fact or 
law for appellate consideration. Accordingly, the Board does 
not have jurisdiction to review these issues and the appeal 
as to the aforementioned issues is dismissed.


ORDER

The claims of entitlement to an evaluation in excess of 40 
percent for degenerative joint disease, lumbar spine, 
effective January 30, 2008; entitlement to an initial 
evaluation in excess of 10 percent for degenerative joint 
disease, lumbar spine prior to January 30, 2008; entitlement 
to an initial evaluation in excess of 30 percent for migraine 
headaches from October 1, 2005; entitlement to an evaluation 
in excess of 20 percent for intervertebral disc syndrome with 
degenerative joint disease, cervical spine, effective January 
30, 2008; entitlement to an initial evaluation in excess of 
10 percent for intervertebral disc syndrome with degenerative 
joint disease, cervical spine prior to January 30, 2008; 
entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease effective January 30, 2008; 
entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease prior to January 30, 2008; 
entitlement to an initial evaluation in excess of 10 percent 
for uterine fibroids, status-post uterine artery embolization 
from October 1, 2005; and entitlement to service connection 
for residuals of a right knee contusion are dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


